DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed May 18, 2020.  Currently, claims 1-4 are pending.  
Priority
This application claims priority to 15/100,850 and is a 371 of PCT/IB2014/066469 which claims priority to India 5572/CHE/2013, December 3, 2013.  

Drawings
The drawings are acceptable. 

Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  
Pages 3-4, 9-11, 13-15 etc. of the specification contain sequences that are no identified by SEQ ID NO:.  Correction is required.  


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A)  Claim 2 recites “a set of oligonucleotide primers comprising a sequence containing any 10 consecutive bases from the sequence of SEQ ID NO: 2”.  It is unclear whether each member in the set of oligonucleotides comprises a sequence containing any 10 bases or whether only one of the primers comprises 10 bases from SEQ ID NO: 2.  Clarification is required.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behr et al. (US 6,291,190, September 2001).
Behr teaches numerous genetic deletions in Mycobacterium tuberculosis.  Behr teaches diagnosis may be performed in any convenient sample including biopsy material, blood sample, etc (see col 12, lines 27-35). Behr teaches isolating genomic DNA for analysis.  Behr teaches fragments may be obtained using PCR amplification.  The DNA fragments will be at least about 25 nucleotides.  Behr teaches a pair of primers will be used.  Behr teaches the exact composition of the primer sequences is not critical to the invention but need to hybridize to the sequence (col 9, lines 45-65).  Behr teaches the sample is analyzed with a known method such as electrophoresis or hybridization with a probe (see col 13, lines 5-20).  Behr teaches SEQ ID NO: 46 is Rv1509 that is a M. Tuberculosis deletion sequence (see Table 1, col. 4, lines 57).  A comparison of SEQ ID NO: 2 of the instant application and SEQ ID NO: 46 of ‘190 is provided below. 
Query Match             100.0%;  Score 330;  DB 13;  Length 879;
  Best Local Similarity   100.0%;  
  Matches  330;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGTTTGCGTTGAGTAATAATCTGAACCGTGTGAACGCATGCATGGATGGATTCCTTGCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GTGTTTGCGTTGAGTAATAATCTGAACCGTGTGAACGCATGCATGGATGGATTCCTTGCC 60

Qy         61 CGTATCCGCTCACATGTTGATGCGCACGCGCCAGAATTGCGTTCACTGTTCGATACGATG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CGTATCCGCTCACATGTTGATGCGCACGCGCCAGAATTGCGTTCACTGTTCGATACGATG 120

Qy        121 GCGGCCGAGGCCCGATTTGCACGCGACTGGCTGTCCGAGGACCTCGCGCGGTTGCCTGTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCGGCCGAGGCCCGATTTGCACGCGACTGGCTGTCCGAGGACCTCGCGCGGTTGCCTGTC 180

Qy        181 GGTGCAGCATTGCTGGAAGTGGGCGGGGGGGTACTTCTGCTCAGCTGTCAACTGGCGGCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GGTGCAGCATTGCTGGAAGTGGGCGGGGGGGTACTTCTGCTCAGCTGTCAACTGGCGGCG 240

Qy        241 GAGGGATTTGACATCACCGCCATCGAGCCGACGGGTGAAGGTTTTGGCAAGTTCAGACAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GAGGGATTTGACATCACCGCCATCGAGCCGACGGGTGAAGGTTTTGGCAAGTTCAGACAG 300

Qy        301 CTTGGCGACATCGTGCTGGAATTGGCTGCA 330
              ||||||||||||||||||||||||||||||
Db        301 CTTGGCGACATCGTGCTGGAATTGGCTGCA 330


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr et al. (US 6,291,190, September 2001).
Behr teaches numerous genetic deletions in Mycobacterium tuberculosis.  Behr teaches diagnosis may be performed in any convenient sample including biopsy material, blood sample, etc. (see col 12, lines 27-35). Behr teaches isolating genomic DNA for analysis.  Behr teaches fragments may be obtained using PCR amplification.  The DNA fragments will be at least about 25 nucleotides.  Behr teaches a pair of primers will be used.  Behr teaches the exact composition of the primer sequences is not critical to the invention but need to hybridize to the sequence (col 9, lines 45-65).  Behr teaches the sample is analyzed with a known method such as electrophoresis or hybridization with a probe (see col 13, lines 5-20).  Behr teaches SEQ ID NO: 46 is Rv1509 that is a M. Tuberculosis deletion sequence (see Table 1, col. 4, lines 57).  A comparison of SEQ ID NO: 2 of the instant application and SEQ ID NO: 46 of ‘190 is provided below. 
Query Match             100.0%;  Score 330;  DB 13;  Length 879;
  Best Local Similarity   100.0%;  
  Matches  330;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGTTTGCGTTGAGTAATAATCTGAACCGTGTGAACGCATGCATGGATGGATTCCTTGCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GTGTTTGCGTTGAGTAATAATCTGAACCGTGTGAACGCATGCATGGATGGATTCCTTGCC 60

Qy         61 CGTATCCGCTCACATGTTGATGCGCACGCGCCAGAATTGCGTTCACTGTTCGATACGATG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CGTATCCGCTCACATGTTGATGCGCACGCGCCAGAATTGCGTTCACTGTTCGATACGATG 120

Qy        121 GCGGCCGAGGCCCGATTTGCACGCGACTGGCTGTCCGAGGACCTCGCGCGGTTGCCTGTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCGGCCGAGGCCCGATTTGCACGCGACTGGCTGTCCGAGGACCTCGCGCGGTTGCCTGTC 180

Qy        181 GGTGCAGCATTGCTGGAAGTGGGCGGGGGGGTACTTCTGCTCAGCTGTCAACTGGCGGCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GGTGCAGCATTGCTGGAAGTGGGCGGGGGGGTACTTCTGCTCAGCTGTCAACTGGCGGCG 240

Qy        241 GAGGGATTTGACATCACCGCCATCGAGCCGACGGGTGAAGGTTTTGGCAAGTTCAGACAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GAGGGATTTGACATCACCGCCATCGAGCCGACGGGTGAAGGTTTTGGCAAGTTCAGACAG 300

Qy        301 CTTGGCGACATCGTGCTGGAATTGGCTGCA 330
              ||||||||||||||||||||||||||||||
Db        301 CTTGGCGACATCGTGCTGGAATTGGCTGCA 330

	With respect to Claim 2, Behr does not teach any particular set of primers.  However, Behr provides guidance to select primer that are at least about 25 nucleotides from the target sequence.  Behr further teaches that the exact composition of the primer sequences is not critical to the invention but need to hybridize to the sequence (col 9, lines 45-65).  Even more, Behr teaches algorithms for the selection of primer sequences are generally known and are available in commercial software packages.  Thus, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have designed a set of primers comprising a primer containing 10 consecutive nucleotides from SEQ ID NO: 2.  It is noted that SEQ ID NO: 7 of the instant application is the first 32 nucleotides of SEQ ID NO: 46.  
Query Match             100.0%;  Score 32;  DB 13;  Length 879;
  Best Local Similarity   100.0%;  
  Matches   32;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGTTTGCGTTGAGTAATAATCTGAACCGTGT 32
              ||||||||||||||||||||||||||||||||
Db          1 GTGTTTGCGTTGAGTAATAATCTGAACCGTGT 32

Designing a primer to the 5’end of a sequence would have been routine to amplify the sequence.  Moreover, the reverse complement of SEQ ID NO: 8 of the instant application is located at positions 304-330 of SEQ ID NO: 2.  
GGCGACATCGTGCTGGAATTGGCTGCA 330
              ||||||||||||||||||||||||||||||
Db        301 CTTGGCGACATCGTGCTGGAATTGGCTGCA 330
Thus, designing primers that are 100% identical to the known sequence to be analyzed would have been prima facie obvious prior to the effective filing date of the claimed invention. 
	With respect to Claim 3-4, Behr does not specifically teach analysis of a sample isolated from individuals vaccinated against tuberculosis or treated for tuberculosis.  However, Behr teaches deletions specific to vaccine strains of BCG are useful in determining whether a positive tuberculin skin test is indicative of actual tuberculosis infection (abstract).  Behr teaches nucleic acid detection methods may analyze the presence or absence of the deletions to distinguish between whether a patient is positive for a tuberculin skin test has been infected with M. tb or with BCG (col. 2, lines 50-60).  Behr teaches a significant proportion of the world population have been immunized with BCG and as such it is difficult to determine whether a positive test is the result of an immune reaction to the vaccine or to an ongoing M. tb infection (col. 14, lines 1-10).  Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have performed the detection method for SEQ ID NO: 46 of Behr on patients who were vaccinated against tuberculosis or who were treated for tb.  The ordinary artisan would have been motivated to have tested patients for SEQ ID NO: 46, as taught by Behr because Behr teaches the sequence is indicative of tb infection.  This method is more accurate, as taught by Behr, than tuberculin skin tests that often show up positive as a result of vaccination with BCG.  

Conclusion
No claims allowable over the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 2, 2022